////-+*+Notice of Pre-AIA  or AIA  Status
The present application, fil-*------+ on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 5,589,280) in view of Woodard (US 6,255,003).
Regarding claim 1, Gibbons teaches a method for manufacturing a silver-plated reflecting film, wherein the manufacturing method comprises: 
 5manufacturing a reflecting polyester film layer (col. 11, ln. 35); 
coating a silver-plated layer on one surface of the reflecting polyester film layer by a vacuum sputtering silver plating method (col. 11, ln. 40);
 and applying a protection layer film on the silver-plated layer and obtaining the silver-plated 10reflecting film (col. 7, ln. 65-col. 8, ln. 33), 
Gibbons teaches the vacuum sputtering silver plating method comprises: 
putting 99.99% silver in a target of a sputtering chamber  (col. 12, ln. 40), with Ar as a sputtering gas, a vacuum level of 10-1.0x10-1 Pa (0.075 Torr – 0.0007 Torr; col. 12, ln. 17), and forming a silver-plated layer on the reflecting polyester film layer.  
The Examiner takes the position that the film forming speed is a result effective variable because It would effect the amount of film deposited on the substrate while the substrate is underneath the deposition source. 
	The examiner takes the position that the working temperature is a result effective variable the would effect the characteristics of the deposited film.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a film forming speed of 0.01 mm/s – 5 mm/s and working temperature of 850°C to 10000C since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Gibbons does not teach forming the silver layer directly on the polyester film layer. 
Woodard teach forming the silver layer directly on the polyester film layer (col. 9, ln. 20-25, col. 5, ln. 35-37)). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering method of Gibbons by providing the silver layer directly on the polyester film layer, as taught by Woodard, because it would provide improving the stability, corrosion resistance, conductivity and optical properties of the silver layer (col. 3, ln. 5-10).
Regarding claim 5, Gibbons teaches the protection layer film is applied on the silver-plated layer by a dry-type film covering method (col. 12, ln. 22-30).  
Regarding claim 15, Gibbons teaches the thickness of the silver-plated layer (col.5 , ln. 44) is in a range of 0.5 to 1.5 microns (col. 5, ln. 44), and the thickness of 5the protection layer is in a range of 2 m to 30 microns (col. 8, ln. 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the thickness of the reflecting polyester film layer is in a range of 50 to 150 microns because optimizing operation of the reflective laminate involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons and Woodward as applied to claim 1 above, and further in view of Muramoto (US 2012/0098014).
Regarding claim 3, Gibbons teaches after the forming the silver-plated layer on the reflecting polyester film layer, the method further comprising a step of performing an annealing treatment under nitrogen at the room temperature.  
Muramoto  teaches heat treating an Ag reflective layer at 300 – 500 deg C to provide a better ohmic contact characteristic and better adhesiveness [0025].  The Examiner takes the position that room temperature can be interpreted in two ways 1) ambient temperature and 2) the temperature of chamber after processing.  The specification does not allude to any specific definition and the Examiner questions whether annealing at ambient temperature (25 deg C) will do anything to the silver layer.  Therefore the second option is used here to interpret claim 3. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silver reflecting layer of Gibbons by providing a step of performing an annealing treatment under nitrogen at the room temperature, as taught by Muramoto, provide a better ohmic contact characteristic and better adhesiveness [0025].  

Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons and Woodward as applied to claim 3 above, and further in view of Maikeru (JP 09-314736).
Regarding claim 6. Gibbons does not teach claim 6. 
Maikeru teach wherein the dry-type film covering method comprises following steps:  30the protection layer film (16) passing through a heated channel of 90 °C; and pressing the protection layer film (80) onto the metal reflecting layer (14; pg. 6-7).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflecting film of Gibbons by providing the dry-type film covering method comprises following steps:  30the protection layer film (16) passing through a heated channel of 90 °C; and pressing the protection layer film (80) onto the metal reflecting layer, as taught by Maikeru, because it would produce a film of thermal stability and smoothness (3rd para, pg. 6).
Regarding claim 7, Maikeru teaches a feed roll 32 that unrolls a substrate for laminating.  The Examiner takes the position that a take up roll would be obvious so that the substrate can be stored for later use.  Therefore Maikeru teaches a rolling the reflecting film up after the applying the protection layer film on the reflecting film.
Regarding claim 16, Maikeru teaches the protection layer is a polyester film because of its thermal stability and smoothness (3rd para, pg. 6).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons and Woodward as applied to claim 1 above, and further in view of Shinada (JP 2003-266522).
Regarding claim 8, Gibbons does not teach wherein the 5protection layer film is manufactured by a tape casting method, in which a polymer is melt- extruded by a single-screw extruder to form a film on a cold roller, thereby obtaining the protection layer film by drawing and rolling up.  
Shinada teach a polyester film is manufactured by a tape casting method, in which a polymer is melt- extruded by a single-screw extruder to form a film on a cold roller, thereby obtaining the protection layer film by drawing and rolling up (pg. 5, 6, 9 and 10).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the protection layer film of Gibbons by providing it5 is manufactured by a tape casting method, in which a polymer is melt- extruded by a single-screw extruder to form a film on a cold roller, thereby obtaining the protection layer film by drawing and rolling up, as taught by Shinada, because it would provide a foamed sheet with a uniform skin layer (Abstract).
Regarding claim 9,  Gibbons does not teach a foaming process. 
Shinada teaches the reflecting polyester film layer is prepared by a physical foaming process that 10comprises: melting and plastifying a master batch containing additives and supercritical carbon dioxide; shearing and mixing the same into a uniform solution in the single-screw extruder; 
and extruding the solution out of a calender through a die head to cool, take a shape, and be 15stretched bi-directionally to obtain the reflecting polyester film layer (pg. 5, 6, 9, 10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflecting polyester film layer of Gibbons by providing it is prepared by a physical foaming process that 10comprises: melting and plastifying a master batch containing additives and supercritical carbon dioxide; shearing and mixing the same into a uniform solution in the single-screw extruder; and extruding the solution out of a calender through a die head to cool, take a shape, and be 15stretched bi-directionally to obtain the reflecting polyester film layer, as taught by Shinada, because it would provide a foamed sheet with a uniform skin layer (Abstract).
Regarding claim 10, Shinada teaches the reflecting polyester film layer is foamed during a stretching process after extrusion (pg. 9 and 10). 
The Examiner takes the position that the temperature of the processing regions of the extruder are a result effective variable because it would effect the viscosity of the extruded polymer.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “the temperature of processing regions of the single-screw extruder is within a range of 250°C to 300 C.” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
 Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons and Woodward as applied to claim 1 above, and further in view of Hiroyuki (CN 101278213).
Regarding claim 2011, Gibbons does not teach wherein the reflecting polyester film layer comprises 5%-25% nanometer modified inorganic filler, and the percentage is a percentage by weight.  
Hiroyuki teaches the reflecting polyester film layer comprises 5%-25% nanometer modified inorganic filler, and the percentage is a percentage by weight.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflecting polyester film layer of Gibbons by providing it comprises 5%-25% nanometer modified inorganic filler, and the percentage is a percentage by weight, as taught by Hiroyuki, because it would increase reflectivity (top of pg. 4).
Regarding claim 12, Gibbons does not teach a modified inorganic filler. 
Hiroyuki teaches the nanometer modified inorganic filler comprises filling particles and modified coating material, 25the filling particles are selected from one of, or a combination of at least two of, titanium dioxide, barium sulfate, calcium carbonate and zinc oxide(last paragraph pg. 5), and the modified coating material is silica and/or alumina because it would increase reflectivity (top of pg. 4). 
Regarding claim 13, Hiroyuki teaches the particle size of the nanometer modified inorganic filler is in a range of 200 nm to 400 nm (pg.10 4) because it would increase reflectivity (top of pg. 4).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons and Woodward as applied to claim 1 above, and further in view of Takada (US 2008/0070998).
Regarding claim 14, Gibbons does not teach foaming. 
Takada directed to an LED reflector teaches a reflecting polyester film layer has a micro-bubble structure prepared by physical foaming 14Attorney Docket No. 47-AZP19171163US with supercritical carbon dioxide [0007], and the micro-bubbles have a cell size of 1-10 microns and density of 108-1010/cm3 [0008].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflecting polyester film layer of Gibbons by providing it has a micro-bubble structure prepared by physical foaming 14Attorney Docket No. 47-AZP19171163US with supercritical carbon dioxide, and the micro-bubbles have a cell size of 1-10 microns and density of 108-1010/cm3, as taught by Takada, because it would produce a foam structure and shape with desired properties readily and stably achieved [0044]. 
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Gibbons does not disclose a pressure of 10-1.0x10-1 Pa.  The Examiner does not agree because this is interpreted as a range from 10 Pa to 0.1 Pa which is taught by 0.6 Pa found in the cited prior art. 
The Examiner doesn’t find Gibbons to teach away because it offers a preference to an adhesion layer over directly coating on the polyester substrate.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794